﻿We
warmly congratulate Mr. Vuk Jeremić on his election
to the presidency of the General Assembly at its sixty-
seventh session.
We are also pleased that the general debate of this
session is devoted to considering, among other issues,
the promotion of sustained economic growth and
sustainable development in accordance with relevant
General Assembly resolutions and recent United
Nations conferences.
Since we adopted the Declaration that led to the
Millenium Development Goals (resolution 55/2), the
image of development has been tied to the reduction
of poverty and to the development of capacities and
opportunities for the most vulnerable populations.
The majority of our developing countries had made
significant progress in this area until 2008, when the
financial crisis, which affected the world economy and
threatened to cancel out our achievements, began.
We are living at a time of multiple simultaneous
crises. The ecological crisis threatens the majority of
our f lora and fauna. Global warming threatens coastal
populations and small island countries. Unchecked
population growth threatens to exceed the capacity of
nature to restore itself. We have witnessed a crisis of the
values that have traditionally governed the behaviour of
humankind. War and armed conflict threaten the right
to cultural, ideological and political diversity and our
right to live in peace and unity.
Those of us who live in the developing countries
did not cause the world financial crisis. As you know,
the crisis was caused by the failure to use effective
regulations in the international financial system and
by the arrogance, greed and unbridled desire to amass
wealth. In the context of the crisis, age-old debates
have resurfaced as to how best to tackle the crisis.
Should we reduce investment in social protections for
our populations? Or, on the contrary, should we bolster
investment, making anti-cyclical social investment policies into a springboard for reviving economies?
And how do we measure poverty and development and
recognize the social impact of the measures adopted?
Do we use average income indicators for reducing
social inequality and improving quality of life?
The countries in the developing world whose
economies have performed better and have shown less
vulnerability in the context of the world crisis have been
those that have understood, in time, that investing in
training our peoples and improving the quality of life of
our peoples is the best way to reduce our vulnerability
and to maintain economic growth. The economy must
serve the people, not the reverse.
In the debate on development, we must reaffirm
as peoples and as Government leaders that we have
learned quite often through painful experience that
equality and sustainability are key prerequisites for
ensuring sustained and sustainable economic growth.
Today, we know that it is not enough to have economic
growth in order to reduce social inequity and to
improve the quality of life of our peoples. Nor is it right
to sacrifice our people in the hope that the growth of
an economy will ultimately lead to benefits for all and
reduce social inequality. That expectation quite often
remains unmet. On the contrary, experience has shown
that by improving the quality of life and by reducing
poverty and social exclusion, we can help stimulate
healthy economic growth.
In the context of international crisis and
uncertainty, we must reduce national and international
social inequalities. We must increase social cohesion
and strengthen democratic governance. We also know
that economic growth, which does not take account of
the limits of natural resources and the needs of future
generations, will entail the risk of imminent collapse.
We must revise the ideas about development that have
prevailed in the international financial system.
Equity and sustainability are two sides of the
same coin, and that is how we must approach human
development. That vision is consistent with international
declarations on sustainable development, such as the
Declarations issued by the United Nations Conference
on the Human Environment in Stockholm in 1972, by
the Rio Earth Summit in Rio de Janiero in 1992, and
by the World Summit on Sustainable Development in
Johannesburg in 2002. They promoted the three pillars
of sustainable development: environmental equity,
economic equity and social equity. Development means protecting environmental systems, raising the
productive capacity of goods and services and reducing
social inequality by raising the quality of life of all men
and women, multiplying capacities and opportunities.
Today, 7 billion people inhabit the Earth. Of those,
43 per cent, or 3 billion, are under the age of 25. We
must invest so that our young people have the skills and
opportunities to tackle creatively the development tasks
that face our societies. For many years, the development
of countries has been assessed by international financial
institutions, using measures of income or national
production expressed per capita in order to determine
the state of material well-being. Based on that kind
of measure, our country, the Dominican Republic,
has been classified in recent years as a medium high
income country.
Nonetheless, more than a third of our citizens live
in poverty. How then is it possible to exclude countries
like ours from receiving development aid? By the same
token, to give an international comparison, poverty has
been measured in terms of income, with those families
that subsist on less than $2 a day being defined as poor
and those who live on less than $1.25 as extremely poor,
an adjustment being made in both cases for buying
power.
According to those criteria, over 2 billion people
worldwide — 33 per cent of humanity — are poor, and in
2005 the number living in extreme poverty had dropped
to 1.4 billion. Those same measures project that by 2015
only 883 million will be living in extreme poverty. The
optimism of those international figures does not appear
to coincide with the perception of many of our citizens,
who feel that the increase in gross domestic product
does not reflect their needs or despair, nor does it jibe
with the unhappiness of our young people who, despite
raising their educational level, are still unable to find
dignified work or the opportunities to fulfil their
business aspirations.
That discrepancy between the optimism of certain
international indicators and the discontent on our streets
can be explained by the fact that we are using inadequate
tools to measure poverty, development and well-being.
At least in the Dominican Republic, it is hard to believe
that the quality of life and the opportunities to improve
it would be very different for a person with an income
of $2 a day than for someone earning a few cents less.
Poverty in a given family or community is much more
than the lack of income with respect to a predetermined threshold, just as the development of a country is much
more than the size of its median income.
The International Labour Organization reported in
2010 that 81 million of the 620 million young people
between the ages of 15 and 24 worldwide who were
economically active, which represents 13 per cent
of that age group, had been unemployed during the
preceding year, primarily due to the world economic
and financial crisis. Between 2007 and 2009, the global
unemployment rate for young people experienced the
greatest rise in its history: from 11.9 per cent to 13 per
cent. Young women had a harder time than young men
in finding work.
The results in terms of health, education and
maternal and child mortality show the limits of
the unilateral and optimistic focus on poverty and
development. Not without reason have some academics
said that
“we are gambling with the fate of our planet with
‘games’ in which a few private players reap the
benefits and society pays the consequences. A
system that permits results like those is destined to
mismanage risk”.
Social investment in the education, health and
employment of young people can build the foundation for
a strong economic base that can halt the transmission of
poverty from one generation to the next. Strengthening
young people’s skills creates the conditions for them to
earn higher income during their productive economic
lives. The way we understand and measure poverty
translates into national and international policy
decisions.
To assume that poverty and underdevelopment are
simply the expression of family income or national
averages has led to limited social policies of entitlement
or transfers. Such policies temporarily raise the income
of impoverished families above the so-called poverty
line, at the expense of developing universal, more
effective and better-quality public service systems that
would benefit, as a right, those who have traditionally
been excluded.
Adam Smith, the father of economic liberalism,
included in his definition of poverty such social and
cultural aspects as “the ability to go about without
shame”. More recently, the Nobel Prize winner in
Economics Amartya Sen spoke of development itself
as freedom. In that sense, broadening our concept of poverty to include measures of social participation and
inclusion, as well as unmet basic needs, will allow us to
develop more holistic and effective responses. Poverty
is a multidimensional phenomenon, a complex system
of problems that requires a systemic solution leading to
broader skills, freedom and opportunities for those who
have traditionally been excluded.
Investment in quality universal education and health
systems, a universal safety net, access to dignified
work and living spaces, personal safety and the security
of goods, inter alia, are crucial elements for expanding
the skills and opportunities of impoverished portions of
the population. Poverty reduction is the basic lever for
increasing the production of goods and services and for
propelling new dynamics of growth and development.
Assessing the development of countries exclusively on
the basis of their national per capita income leads to
decisions that have a negative impact on our efforts at
development. When a country is ranked according to
those simple criteria, the contribution of international
cooperation is reduced and access to loans from
international financial institutions is reduced or
becomes more expensive.
As developing countries, we also need to shoulder
our share of responsibility. Domestically, we need to
improve our information systems in order to better
understand our social, land and gender inequalities,
as well the impact we have on the environment. At the
same time, we must redirect our investment patterns
and our public policies to promote equality and social
inclusion for the most vulnerable groups, and for that
we need the support of the international community..
A country should not cease to receive development aid
simply because its average national income has crossed
a certain arbitrarily defined threshold.
Latin America has long experience with the
search for multidimensional measures of poverty and
development. Since the middle of the last century,
the Economic Commission for Latin America and the
Caribbean has developed a methodology based on an
index of unmet basic needs. Many countries have
applied such composite multidimensional indexes. In
the Dominican Republic we use a quality of life index
tailored to our reality. The United Nations Development
Programme has applied the human development index,
and a number of other indexes have been proposed at the
international level. Despite that, the majority of bodies
in the international financial system continue to rely
on one-dimensional measures that focus on monetary income to assess and categorize the development of our
countries and to determine their policies on the basis of
criteria for international financial support.
We wish to avail ourselves of this opportunity to
urge international financial organizations to be more
ready and willing to embrace our efforts to break
the vicious cycle of poverty and social exclusion as
the basis for development. We need to use enhanced
indicators with a greater capacity to capture and
measure the complex dynamics of human development.
What is needed is for us to work together to overcome
exclusion, not to prolong poverty and extreme poverty
indefinitely.
The Dominican Republic reiterates its firm
commitment to peace, tolerance and international
coexistence as well as to democracy and freedom as basic
components for development. We hope that sustainable
development will enrich the daily lives of individuals,
families, communities and countries and will preserve
our natural resources. Peace, the abolishment of
social inequality, environmental sustainability and the
sustained growth of our capacity to produce the goods
and services required by our peoples go hand-in-hand,
and they are the very core of development.